UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7208


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TARVISH LEVITICUS DUNHAM,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:12-cr-00011-IMK-RWT-1; 1:14-
cv-00213-IMK-RWT)


Submitted: February 20, 2020                                 Decided: February 24, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tarvish Leviticus Dunham, Appellant Pro Se. Brandon Scott Flower, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tarvish Leviticus Dunham appeals the district court’s order construing his Fed. R.

Civ. P. 60(b) motion for relief from judgment as an unauthorized, successive 28 U.S.C.

§ 2255 (2018) motion and denying it for lack of jurisdiction. * On appeal, we confine our

review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Dunham’s

informal brief and supplement thereto do not challenge the basis for the district court’s

disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm the district court’s judgment. We deny Dunham’s motion for a transcript at

Government expense.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




       *
         A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                              2